—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered September 8, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was *45not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility.
The fact that the undercover officer’s Grand Jury testimony contained an inadvertent mistake concerning a matter not essential to support an indictment in the first place did not impair the integrity of the Grand Jury proceeding and did not warrant dismissal of the indictment (see, People v Davis, 256 AD2d 200, lv denied 93 NY2d 898). Concur — Nardelli, J. P., Tom, Wallach, Andrias and Saxe, JJ.